Warner, Chief-Justice.
Th'e plaintiff sued the defendants on a judgment obtained against them in the superior court of Pitt county, North Carolina, and on the trial of the case, the jury found a verdict for the plaintiff for the sum of $1,025.68, with interest and costs; the defendants made a motion for a new trial on the grounds therein set forth, which was overruled, and the defendants excepted.
The main ground of error insisted on'here, was the admission in evidence of the record of the judgment from the superior court of Pitt county, North Carolina, because the same was not authenticated as required by law. The presiding judge in his certificate as to the due form of the clerk’s attestation of the record as required by the act of congress, certifies that he is judge of the superior court of the state of North Carolina, holding the courts of the second *607judicial district in said state, and that the clerk’s certificate is in due form, etc. The objection was that it did not affirmatively appear from the judge’s certificate that Pitt county, from the superior court of which the record purports to have come, was within the second judicial district in which the judge was holding courts. The objection was well taken and the court erred in overruling it and in admitting the record in evidence. Settle vs. Allison, 8th Ga. 201.
Let the judgment, of the court below be reversed.